DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The election filed September 7, 2022 is acknowledged and has been entered.
	Applicant has elected the invention of Group I, claims 106-116, drawn to a method for obtaining an activated T cell.
	Additionally, Applicant has elected the species of the invention in which the resting, activation, and/or expansion steps are carried out in the presence of IL-7 and IL-15 and the retinoic acid is all-trans-retinoic acid (ATRA).
Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). 

2.	The amendment filed September 7, 2022 is acknowledged and has been entered.  Claims 117, 120, 121, and 125 have been canceled.  Claims 112, 118, 119, 122, and 123 have been amended.  Claims 126-129 have been added.

3.	Claims 106-116, 118, 119, and 122-124, and 126-129 are pending in the application and are currently under prosecution.

Information Disclosure Statement
4.	The information disclosure filed April 3, 2022 has been considered.  An initialed copy is enclosed.

Priority
5.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit of the filing date of an earlier filed application is acknowledged.  
However, claims 106-116, 118, 119, and 122-124, and 126-129 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112(a) as lacking adequate written description and a sufficiently enabling disclosure.  
To receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.
Accordingly, the effective filing date of the claims is deemed the filing date of the instant application, namely April 3, 2020.

Specification
6.	The specification is objected to because the use of improperly demarcated trademarks has been noted in this application.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks.  See MPEP § 608.01(v).
An example of such an improperly demarcated trademark appearing in the specification is IncuCyte™; see, e.g., paragraph [0125] at page 45 of the specification.
Appropriate correction is required.  Each letter of a trademark should be capitalized or otherwise the trademark should be demarcated with the appropriate symbol indicating its proprietary nature (e.g., [Symbol font/0xD4], [Symbol font/0xD2]), and accompanied by generic terminology.  Applicants may identify trademarks using the “Trademark” search engine under “USPTO Search Collections” on the Internet at https://www.uspto.gov/trademarks/search.

Claim Objections
7.	Claim 116 is objected to because it appears that the recitation of “105 nM” is the result of a typographical error.  Presumably the claim should recite “105 nM” (because it is disclosed in paragraph [0051] at page 9 of the specification that the concentration of retinoic acid may be from about 0.01 to about 105 nM and it does not appear that the specification describes the concentration of retinoic acid as being about 105 nM).
	Appropriate correction or rebuttal is required.

8.	Claims 118 and 119 are objected to because of the recitation “the T cells comprises”.  
	Appropriate correction is required.

9.	Claim 109 is objected to because of the recitation “the PBMC are prepared”.  This is because the preceding claim refers to a peripheral blood mononuclear cell (PBMC)”, not a plurality of PBMCs.  Accordingly, in order to be grammatically correct, it is suggested that claim 109 be amended to recite “the PBMC is prepared”. 
	Appropriate correction or rebuttal is required.
 
Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

11.	Claim 126 is rejected under 35 U.S.C. 112(d) as failing to specify a further limitation of the claimed subject matter of a preceding claim.
	Claim 126 is drawn to the method of claim 124, wherein the organ is intestine.  Claim 124 is drawn to the method according to claim 123, wherein the organ is the lung, the heart, the liver, the pancreas, or the intestine.  A proper dependent claim must further limit each and every embodiment of the preceding claim.  Claim 126 does not further limit each and every embodiment of the preceding claim because, for example, if the organ according to claim 124 is the lung, it is not the intestine (as in accordance with claim 126).

12.	Claims 127-129 are rejected under 35 U.S.C. 112(d) as failing to specify a further limitation of the claimed subject matter of a preceding claim.
	Claims 127-129 are drawn to the method of claim 112, wherein the at least one cytokine is IL-7 and IL-15, IL-2 and IL-15, and IL-15, respectively.  Claim 112 is drawn to the method according to claim 111, wherein the at least one cytokine is IL-2, IL-7, IL-12, IL-15, or IL-21.  A proper dependent claim must further limit each and every embodiment of the preceding claim.  Claims 127-129 do not further limit each and every embodiment of the preceding claim because, for example, if the cytokine according to claim 112 is IL-21, it is not IL-7 and IL-15, IL-2 and IL-15, or IL-15 (as in accordance with claims 127-129, respectively). 
 
13.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

14.	Claims 106-116, 118, 119, and 122-124, and 126-129 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 106-116, 118, 119, and 122-124, and 126-129 are indefinite for the following reasons:
	(a)	The claims use the designations “CD3” and “CD28” as the sole means of identifying the polypeptides that are recognized by the antibodies that are used in practicing the claimed invention.  The use of such designations alone to identify a particular polypeptide (and an antibody that binds to the polypeptide) renders the claims indefinite because different laboratories may use the same designations to define completely distinct polypeptides and because the same polypeptide might be known by any number of different aliases. Indeed that seems to be the case in this instance since “CD3” appears to be a designation used to refer to not just one polypeptide but a plurality of polypeptides (e.g., CD3, CD3, CD3, and CD3) and it is unclear to which of these polypeptides the anti-“CD3” antibody must bind.  Furthermore, it appears that both “CD3” and “CD28” may be polypeptides that are known by other aliases.  “CD28”, for example, may be a polypeptide also known as “Tp44” and “CD3”, as another example, may be a polypeptide known otherwise by any of a number of different aliases that include:  “CD247”, “T3z”, “Cd3h”, “Cd3z”, “Tcrk”, and “ Tcrz”.  In addition, it is aptly noted that the same term is often used in the art to describe not one polypeptide, but rather a plurality of polypeptides, which might be structurally and/or functionally related, but otherwise distinct because each is a different isoform encoded by different alternatively spliced transcripts of a gene.1  Then, too, the same terms are frequently used to identify polypeptides that occur in different species of animals, which although sharing certain structural and/or functional characteristics have distinct structures and/or functions (e.g., orthologs and paralogs)2. 
	Here the identities of the polypeptides is particularly important because the claimed invention is a method for obtaining an activated “T cell” and comprises the step of contacting a “peripheral blood mononuclear cell (PBMC)” with antibodies that bind to “CD3” and “CD28”.  The activated T cell that is obtained is not necessarily a cell isolated from any particular animal (e.g., a human) and so presumably neither is the PBMC.  It follows then that the “CD3” and “CD28” are not necessarily of any particular origin (i.e., the polypeptides are presumably expressed by the PBMC, which again is not necessarily isolated from any particular animal).  The problem is that it should not be expected that any given anti-“CD3” antibody or anti-“CD28” antibody that might be selected for use in practicing the claimed invention will bind to the “CD3” and “CD28” polypeptides at the surface of any given PBMC.  For example, an anti-human CD3 antibody may not bind to the PBMC isolated from some other animal (e.g., a horse or a camel).  If the antibody does not bind to the “CD3” or “CD28” polypeptides at the surface of any given PBMC it is not reasonably expected that the step of contacting the cell with the antibody will result in the production of an activated T cell.  So, then, what is the subject matter that is regarded as the invention?  It is not clear but as explained more thoroughly below applicant has a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent and moreover the claims should be amended so to provide the Office with a clear measure of what it is that is regarded as the invention so as to permit a determination of whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention.  As mentioned, it seems very unlikely that the claimed invention will be effectively used as intended if the antibodies selected for use do not bind to the “CD3” and “CD28” polypeptides at the surface of a selected PBMC; thus, at present, if the claims are given the broadest, reasonable interpretation, as they should, then, it stands to reason that the claimed invention is not adequately described or reasonably enabled by the disclosure.  The specification describes the use of the claimed invention but does not appear to make evident which antibodies and which PBMCs were used in the experiments described; nevertheless, Applicant is duly reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.  So, regardless of the identities of the antibodies and the PBMCs that were used in the experiments described, it must not be presumed that the subject matter that is regarded as the invention is a method that uses either.
35 U.S.C. § 112(b) requires the claim define the metes and bounds of the subject matter that is regarded as the invention with such clarity and particularity to permit the skilled artisan to know or determine infringing subject matter; because the terms used to describe the “CD3” and “CD28” polypeptides to which the claims are directed do not unambiguously identify those polypeptides (or the antibodies that bind to those polypeptides, which must be used in practicing the claimed invention), this requirement has not been met. 
It is suggested that this issue might be remedied by amending the claims to include a recitation of the amino acid sequence(s) of the polypeptide or polypeptides to which the claims are directed by reference to the sequence identification number(s) of the amino acid sequence(s) of the polypeptide(s) as set forth in the Sequence Listing. This is because the amino acid sequence of a polypeptide is a unique identifier that unambiguously defines a given polypeptide.
(b)	Claim 107 recites the limitation “the activated T cells”, where the preceding claim refers only to “an activated T cell”.  Is there a plurality of activated T cells obtained by the method according to claim 106 or only an activated T cell?  What is the subject matter that is regarded as the invention?
(c)	Claim 107 recites the method according to claim 106 further comprises “genetically modifying” the activated T cells, but what must be actually be done to the cells?  It is entirely unclear. 
(d)	Claim 108, which depends from claim 106, recites the method further comprises expanding and obtaining “a T cell population”.  It is unclear if the “T cell population” that is expanded and obtained includes the “activated T cell” that is obtained upon practicing the method according to the preceding claim or if it might be distinct from (or not inclusive) of the activated T cell.  What is the subject matter that is regarded as the invention?  
(e)	Claim 110 is indefinite because the claim recites the anti-CD3 and/or anti-CD28 antibody is present “in a concentration of about 0.1 mg/ml to about 10.0 mg/ml”, where the preceding claim recites only the step of contacting a PBMC with an anti-CD3 antibody and an anti-CD28 antibody (and not a composition comprising the antibodies).  What is the subject matter regarded as the invention?  Must the PBMC be contacted with a composition comprising the antibodies, which might (as in accordance with dependent claim 110) be a composition comprising the anti-CD3 and/or anti-CD28 antibody at a concentration of about 0.1 mg/ml to about 10.0 mg/ml?  Once again, Applicant is duly reminded that it is improper to read limitations into the claims; so if the subject matter that is regarded as the invention is a method comprising contacting a PBMC with a composition comprising an anti-CD3 antibody and an anti-CD28 antibody, where the concentration of either one or both antibodies is about 0.1 mg/ml to about 10.0 mg/ml, then, claim 110 should be amended to more clearly and precisely point out that subject matter. 
(f)	Claims 111 and 112 are indefinite because claim 111, which depends from claim 106, recites, “wherein resting, activation, and/or expansion steps are carried out in the presence of at least one cytokine”, but claim 106 is drawn to a method comprising the sole step of contacting a PBMC with an anti-CD3 antibody and an anti-CD28 antibody in the presence of retinoic acid or a derivative thereof.  It does not comprise the steps of resting, activation, and/or expansion.  So, then, what subject matter is it that is regarded as the invention?  Have essential steps been omitted from the preceding claim?
(g)	Claim 112 is also indefinite because the claim recites “the at least one cytokine” is, e.g., IL-2 or “combinations thereof”.  What is “the at least one cytokine” that is a combination of more than one of the recited cytokines (e.g., IL-2 and IL-21)?  Is it a fusion protein produced by adjoining two or more of the cytokines?  It is unclear and moreover it is unclear how the claim is to be construed or what subject matter it is that is regarded as the invention.
Depending upon what subject matter it is that is regarded as the invention, it is suggested that this issue may perhaps be best remedied by canceling claim 112 and amending claim 111 to recite “in the presence of at least one cytokine selected from IL-2, IL-7, IL-12, IL-15, and IL-21” or alternatively “in the presence of one or more cytokines selected from IL-2, IL-7, IL-12, IL-15, and IL-21”. 
(h)	Claim 113 recites “the number of obtained T cells”; yet claim 106 is drawn to a method for obtaining an activated T cell, not a plurality of activated T cells.  It is therefore unclear how the claims are to be construed or what subject matter it is that is regarded as the invention.
(i)	Claims 115 and 116 are indefinite because claim 115 recites in one embodiment that the method of the preceding claim is practiced using “a mixture” of different retinoic acids, but claim 106 recites contacting a PBMC with antibodies in the presence of “retinoic acid or a derivative thereof”, not a mixture of retinoic acids.  It is therefore unclear how the claims are to be construed or what subject matter it is that is regarded as the invention.
Then, with further regard to claim 116, which recites the concentration of “retinoic acid or a derivative thereof” is, for example, about 0.01 nM, if the preceding claim were drawn to the method according to claim 106 in which the PBMC is contact with the antibodies in the presence of a mixture of retinoic acids, then, which of the retinoic acids or derivatives thereof is it that must be present at the recited concentration?  It is unclear.  Must the total concentration of all of the admixed retinoic acids or derivatives thereof be equal to the recited concentration or only one or another of the admixed retinoic acids or derivatives thereof?  
(j)	Claim 118 recites the limitation “the T cells”, where the preceding claim refers only to “an activated T cell”.  It is unclear to which T cells claim 118 is directed.
Then, too, inasmuch as according to claim 118 the “T cells” comprise “at least 10% of the cells expressing CCR9 and at least 60% of the cells expressing 47 on the cell surface”, because the preceding claim refers only to a single cell (as opposed to a plurality of cells), it is entirely unclear how claim 118 is intended to further limit the subject matter of the preceding claim.
(k)	Claim 119 recites the limitation “the T cells”, where the preceding claim refers only to “an activated T cell”.  It is unclear to which T cells claim 118 is directed.
Then, too, inasmuch as according to claim 119 the “T cells” comprise “at least 60% of the cells expressing CD45RO, at least 15% of the cells expressing CD49a, at least 98% of the cells expressing CD38, at least 20% of the cells expressing CD69 on the cell surface, or a combination thereof”, because the preceding claim refers only to a single cell (as opposed to a plurality of cells), it is entirely unclear how claim 119 is intended to further limit the subject matter of the preceding claim.
(l)	Claim 122 recites the limitation “the peptide loaded in complex with a human class I MHC molecule expressed on the surface of an antigen-presenting cell”, where the preceding claim does not make any reference to any such peptide or even to a human class I MHC molecule, much less one that is expressed on the surface of an antigen-presenting cell.  It is therefore unclear to which peptide the claim is directed.  Moreover it is unclear how the claim is to be construed or what subject matter it is that is regarded as the invention.
(m)	Claim 122 recites the method of claim 106 further comprises contacting “T cells” with a peptide.  This recitation renders the claim indefinite because the preceding claim refers only to a single activated T cell, not a plurality of T cells, and it is unclear if the T cells that are contacted with the peptide are inclusive of the activated T cell that is obtained upon practicing the method according to claim 106.  Are the T cells contacted with the peptide a population of T cells that is not necessarily inclusive of the activated T cell obtained by the practice of the preceding claim?  It is unclear and moreover it is unclear how the claim is to be construed or what subject matter it is that is regarded as the invention.
(n)	Claim 123 recites the limitation “the activated T cells”, where the preceding claim refers only to “an activated T cell”.  It is unclear to which activated T cells claim 123 is directed.
(o)	Claims 123 and 124 are indefinite because claim 123 recites, “wherein the activated T cells are specifically or selectively homing to an organ or tissue of interest”.  This recitation renders the claim indefinite, even if it were evident to which activated T cells the claim is directed.  This is because the method according to claim 106 comprises contacting a PBMC with antibodies in the presence of retinoic acid or a derivative thereof.  There is no mention of the body of a subject in which the T cells might specifically or selectively home to an organ or tissue of interest.  Why then it is that the activated T cells are described as doing so?  It seems to make little sense and so it unclear how the claim is to be construed or what subject matter it is that is regarded as the invention.
Then, too, it is unclear to which organ or tissue the claim is directed?  It is one “of interest” but to whom?  Only according to claim 124 is the organ the lung, the heart, the liver, the pancreas, or the intestine.  If not any of these, then, which?  It is unclear.
In addition, it is noted that according to claim 124 the organ is “a combination” of any of lung, heart, liver, liver, pancreas, and intestine, but what is an “organ” that is a combination of any one or more of these different organs?  It is a chimeric organ?  
	(p)	Claim 126 recites the organ is intestine, but according to the preceding claim the organ is not necessarily intestine but might be lung, heart, liver, or pancreas.  It is therefore unclear how the claim is to be construed or what subject matter it is that is regarded as the invention.3
(q)	Claims 127-129 are indefinite because the claims recite “the at least one cytokine” is, respectively, IL-7 and IL-15, IL-2 and IL-15, or IL-15, but according to claim 112 the at least one cytokine might be a different cytokine (e.g., IL-21).  If the cytokine according to claim 112 is IL-21, it is not IL-7 and IL-15, IL-2 and IL-15, or IL-15 (as in accordance with claims 127-129, respectively).  Therefore it is unclear how the claims are to be construed or what subject matter it is that is regarded as the invention 
For all of the above reasons it is submitted that the claims cannot be unambiguously construed.  Accordingly the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112(b).
Although it might be argued in some instances that the claims are broad but not indefinite, as explained below, Applicant has an obligation to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent; but also it is important to establish the metes and bounds of the subject matter that is regarded as the invention to permit the Examiner to determine whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention. 
Applicant is reminded that in accordance with a decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. § 112(b)] requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112(b), M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”) (Emboldened added for emphasis). 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.”  Ex parte Miyazaki, Appeal 2007-3300, November 19, 2008, at p. 12.
With regard to § 112(b), M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With further regard to the first requirement set forth under § 112(b), M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which is claimed because such remarks constitute evidence that shows that a claim does not correspond in scope with that which applicant regards as applicant’s invention4.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention.
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent”.

15.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

16.	Claims 106-116, 118, 119, and 122-124, and 126-129 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
This is a “written description” rejection.
Notably the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention.  This issue may also arise when the claimed invention, as a whole, is not adequately described and more particularly where the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  Furthermore this issue may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  Finally, a lack of adequate written description issue may also arise when the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.
	This position is consistent with court decisions and indeed with further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
In this instance, the claims are drawn to a method intended for use in obtaining an activated T cell, said method comprising contacting a peripheral blood mononuclear cell (PBMC) with an antibody that binds to CD3 and an antibody that binds to CD28 in the presence of a retinoic acid or derivative thereof or mixture of all-trans-retinoic acid (ATRA), 9-cis-retinoic acid, and 13-cis-retinoic acid.  
To begin, it is understood that all-trans-retinoic acid (ATRA), 9-cis-retinoic acid, and 13-cis-retinoic acid are not equivalents.  Rather, as suggested in part by the study described by Koistinen et al. (Br. J. Haematol. 2002 Aug; 118 (2): 401-10)5, it is submitted that it should be evident that one should never be presume a priori that just because ATRA, when present at a certain concentration in the culture medium, was found to have certain effects upon a population of peripheral blood mononuclear cells (PBMCs) obtained by leukapheresis when cultured in flasks coated with an anti-CD3 antibody and an anti-CD28 antibody that any other “retinoic acid”, derivative thereof, or any mixture of two or more of all-trans-retinoic acid (ATRA), 9-cis-retinoic acid, and 13-cis-retinoic acid will be found to have the same effects on the same PBMCs or any given PBMC (regardless of the source or the nature of the PBMC and regardless of the concentration of the “retinoic acid” compounds used).6  In general the ability of a “retinoic acid” compound (e.g., a derivative of ATRA) to mediate the effects caused by ATRA upon the proliferation and/or differentiation of a cell or it capability of being used in conjunction with an anti-CD3 antibody and an anti-CD28 antibody to yield an activated T cell upon culturing a PBMC must be determined empirically.7
Given these facts it is submitted that the claims merely bid one skilled in the art to complete the inventive process by discovering how the claimed invention can be practiced using which “retinoic acid” compounds, derivatives thereof, or mixtures of all-trans-retinoic acid (ATRA), 9-cis-retinoic acid, and 13-cis-retinoic acid, as well as any given PBMC, any given anti-CD3 antibody, and any given anti-CD28 antibody, to yield an activated T cell.  Expressing a desire to know how the claimed invention can be practiced as intended is not a description of the claimed invention that adequately describes the invention with the requisite clarity and particularity necessary to satisfy the written description requirement.8
 At best, given the disclosure, it might only seem obvious to try to find a “retinoic acid” compound (e.g., a derivative of ATRA or a bioactive metabolite of vitamin A9), but Applicant is reminded that “while the description requirement does not demand any particular form of disclosure, or that the specification recite the claimed invention in haec verba, a description that merely renders the invention obvious does not satisfy the requirement.” Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010) (en banc) (citations omitted).
	Here, as noted above, it appears that the specification only actually describes the practice of an embodiment of the claimed invention using ATRA, as opposed to any other “retinoic acid” compound or any given mixture of all-trans-retinoic acid (ATRA), 9-cis-retinoic acid, and 13-cis-retinoic acid.10
	With this point in mind, it is noted that “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  
Furthermore, from the Court decision, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) with regard to the written description requirement, “analogizing the genus to a plot of land, if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.”  Indeed that is the case here too.  The decision continues, explaining:

With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries.”).  Id. p. 23.

	Here, rather than describing the invention with the requisite clarity and particularity to reasonably convey Applicant’s possession of the claimed invention as of the filing date of the application, it appears that the specification may at best only describe a single embodiment in which ATRA was used at a certain concentration in the culture medium to produce activated T cells from a population of peripheral blood mononuclear cells (PBMCs) obtained by leukapheresis when cultured in flasks coated with an anti-CD3 antibody and an anti-CD28 antibody. 
To be clear, the claims are not necessarily directed to any of 9-cis-retinoic acid, all-trans-retinoic acid and 13-cis-retinoic acid since it is only according to claim 115 that the “retinoic acid” to which the claims refer is any one of these particular compounds.  Then, too, it is aptly noted that according to the disclosure in paragraph [0105] at page 16 of the specification the term “retinoic acid” is to be understood to mean a bioactive metabolite of vitamin A (retinol) including but not limited to 9-cis-retinoic acid, all-trans-retinoic acid and 13-cis-retinoic acid.  As disclosed the term is also used by the claims to refer to other “retinoic acid isomers and retinoic acid derivatives” and in fact claim 1, for example, recites the method can involve the use of retinoic acid or a derivative thereof.  It follows that the claims are drawn to any of a plurality of compounds that may differ substantially both structurally and functionally.  There is no one particularly identifying structure feature that is shared by the genus of “retinoic acid” molecules and derivatives thereof and accordingly there can be no correlation between any one particularly identifying structure feature and any common biologic function or specific activity or even their common capability of being used to practice the claimed invention.  For these reasons it is submitted that the skilled artisan could not immediately envisage, recognize, or distinguish at least a substantial number of the compounds, which are suitably and effectively used in practicing the claimed invention to achieve the claimed objective.  As a consequence the specification would not reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of the application, so as to satisfy the written description requirement set forth under 35 U.S.C. § 112(a).
 “Patents are not awarded for academic theories, no matter how ground-breaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’ Id. at 930 n. 10 (quoting Brenner, 383 U.S. at 536, 86 S.Ct. 1033). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of ‘invention’ — that is, conceive of the complete and final invention with all its claimed limitations — and disclose the fruits of that effort to the public.”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 U.S.P.Q.2d 1161, 1173-1174 (Fed. Cir. 2010).   
“As this court has repeatedly stated, the purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.’ Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). It is part of the quid pro quo of the patent grant and ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time. Enzo, 323 F.3d at 970.”  Id. 598 F.3d at 1353-1354. 
Turning to address other issues, it is noted that the peripheral blood mononuclear cell (PBMC) that is contacted with the antibodies in the presence of the retinoic acid compound might not even be a T cell or even a T cell progenitor.  PBMCs are a population of cells that includes lymphocytes (including T cells, B cells, and NK cells) as well as monocytes and dendritic cells.  There is no evidence that if the PBMC selected for use is B cell, for example, that it will be possible to practice the claimed invention as intended to yield or produce an activated T cell and moreover it is not reasonably expected that any given PBMC will be suitably and effectively used.  Yet the specification expressly defines the term “peripheral blood mononuclear cell (PBMC)” to mean “any blood cell with a round nucleus (e.g., a lymphocyte, a monocyte, or a macrophage)” (paragraph [0105]).  Then, too, it is further noted that the source of the PBMC that is to be used in practicing the claimed invention is not necessarily that of the PBMCs that were used in the experiments described (see Example 1).  In other words, if the PBMCs used in the experiments were obtained from a human, the PBMC used in practicing the claimed invention may not be human but might be obtained from some other source or a different animal (e.g., a horse or an elephant).  Yet there appears to be no factual evidence that is disclosed by this application reasonably indicating that regardless of the source of the PBMC the method, as claimed, can be practiced to achieve the claimed objection (i.e., to provision of an activated T cell using any given PBMC isolated from any source).  This is especially true if one considers that that the antibodies that are used are not necessarily antibodies that bind to CD3 and CD28 at surface of the selected PBMC, but even then one cannot presume that ATRA, for example, will affect the differentiation of a PBMC isolated from any given animal in the same manner that it affected differentiation of the PBMCs that were used in the experiments described by this application.
Turning to briefly address the antibodies, it is once again submitted that if the antibodies do not bind to the CD3 and CD28 polypeptides on the surfaces of the cultured PBMCs the antibodies will not act to cause the T cells to proliferate or differentiate and/or become activated.  One cannot predict whether any given antibody that binds to human CD3 or CD28, for example, will also be found to bind to the CD3 or CD28 polypeptides occurring in other animals (e.g., elephants).11  Even then, it is submitted that it is not every antibody that binds to CD3 or CD28 on the surface of T cells to drive the cells to proliferate or become activated.  Support for this position is found, e.g., in the teachings of Poirer et al. (Am. J. Transplant. 2012 Oct; 12 (10) :2630-40), which describes an antibody that acts as an antagonist of CD28 to prevent T cell costimulation; see entire document (e.g., the abstract).  Similarly Li et al. (Int. Immunopharmacol. 2006 Jun; 6 (6): 880-91) describes a non-mitogenic anti-CD3 antibody, which does not induce T cell activation, proliferation, or cytokine production by T cells, but rather induces the cells to undergo apoptosis; see entire document (e.g., the abstract). 
Although the skilled artisan could potentially identify antibodies that might be used in practicing the claimed invention by, for example, screening antibodies that bind to human CD3 to determine which, if any, are capable of being used to drive the proliferation and/or differentiation and activation of T cells isolated from different animals, it is duly noted that the written description provision of 35 U.S.C § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (CAFC 1991).  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (CAFC 1991); University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004). 
Finally turning to briefly address claim 111, in particular, which recites the method is carried out such that “resting, activation and/or expansion steps” (although not actually recited by the claims) are carried out in the presence of at least one “cytokine”.  However if the objective is to produce, for example, activated cytotoxic T lymphocytes (CTLs) (see, e.g., claim 114), it is aptly noted that certain cytokines cannot likely be used.  TGF- for example drives the production of regulatory or suppressor T cells, not CTLS.12  It follows that it is not any and all cytokines that are used alone or in combination that can be used in practicing the claimed invention as intended.  In large part the selection of one or a cocktail of cytokines for use in practicing the claimed invention must be determined empirically, especially considering the fact that the PBMC and the T cell produced may be of any origin.  A mixture of cytokines that is found to drive the proliferation and activation of human CTLs, for example, may not be effective to drive the proliferation and activation of non-human CTLs.13
 In conclusion, it is submitted that in this case, since the claims are so broad, and the disclosure is so comparably limited, any alleged conception has no more specificity than simply a wish to know the identity of any material with that requisite biological properties, which can be used to practice the claimed processes, so as to achieve the claimed objectives or effects.  In such instances, the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention.
Lastly, since the claims are not necessarily limited to known materials having the properties of the claimed anti-CD3 and anti-CD28 antibodies and “retinoic acid or a derivative thereof”, but rather to such material that might be identified, given the bid set forth in the instant disclosure to do so, it is noted that one cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483 (Bd. Pat. App. & Int. 1993). 
Thus, it is submitted that the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.

17.	Claims 106-116, 118, 119, and 122-124, and 126-129 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that has not been adequately described with the requisite clarity and particularity to permit the skilled artisan to make or use that product or process cannot be made or used without undue and/or unreasonable experimentation.  This was as of the filing date sought by Applicant the state of the art and it remains so today. 
 “[A]lthough written description and enablement often rise and fall together, requiring a written description of the invention plays a vital role in curtailing claims that do not require undue experimentation to make and use, and thus satisfy enablement, but that have not been invented, and thus cannot be described”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352, 94 U.S.P.Q.2d 1161, 1173 (Fed. Cir. 2010).  It follows then that if a product or a method is not described with any of the requisite clarity and particularity to convey its actual invention (i.e., its conception and reduction to practice14), it cannot be practiced without undue experimentation.
In this instance it is submitted that the specification does little more than state a hypothesis that it is possible to obtain “an activated T cell” by contacting any given PBMC with any given anti-CD3 antibody and any given anti-CD28 antibody in the presence of any given “retinoic acid or derivative thereof” and propose experimentation to determine the accuracy of that hypothesis; and as such it merely represents an invitation to others to finish the inventive process and cannot be regarded as sufficiently enabling.  See Rasmussen v. SmithKline Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005) (“If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success.  When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked.”)
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  
What Applicant has shown is a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it is not sufficient for the specification to provide merely “a starting point, a direction for further research”; it must provide “reasonable detail” sufficient to enable a person of ordinary skill in the art to make or use the invention. Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
“Enabling the full scope of each claim is part of the quid pro quo of the patent bargain. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
Thus, the overly broad scope of the claims would merely serve as an invitation to one skilled in the art to identify antibodies and retinoic acids or derivatives thereof that can be used in the course of practicing the claimed invention as intended to obtain an activated T cell by contacting any given PBMC with the antibodies and the retinoic acid or derivative thereof; yet, defining a substance by its principal biological activity amounts to an alleged conception having no more specificity than that of a wish to know the identity of any material with that biological property.  See Colbert v. Lofdahl, 21 USPQ2d 1068, 1071 (BPAI 1991). 
In conclusion, upon careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the amount of guidance, direction, and exemplification disclosed in the specification, as filed, is not deemed sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.


Conclusion
18.	No claim is allowed.


19.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
	Iwata et al. (Int. Immunol. 2003 Aug; 15 (8): 1017-25) teaches retinoic acids exert direct effects on T cells to suppress Th1 development and enhance Th2 development via retinoic acid receptors.
	Nolting et al. (J. Exp. Med. 2009 Sep 28; 206 (10): 2131-9) teaches retinoic acid can enhance conversion of naïve into regulatory T cells independently of secreted cytokines.
	Hill et al. (Immunity. 2008 Nov 14; 29 (5): 758-70) teaches TGF- and retinoic acid enhance Foxp3 positivity or expression in populations of T cells (driving the production of regulatory or suppressor T cells).


20.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        
	





slr
September 27, 2022




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As an example, it is known that alternative splicing of the gene encoding human “CD28” gives rise to multiple transcript variants encoding several different isoforms. See, e.g., Magistrelli et al. (Biochem. Biophys. Res. Commun. 1999 May 27; 259 (1): 34-7); see entire document (e.g., the abstract).  To which one or more of these proteins are the claims directed?  Which isoforms on the surface of a PBMC must be contacted with an antibody in order to act in conjunction with the anti-CD3 antibody and retinoic acid in order to drive the production of activated T cells? 
        
        2 In this instance, it appears that both “CD3” and “CD28” are designations used in the art to refer to polypeptides (orthologs) occurring in a number of different animals including, for example, human, dog, cat, chicken, mouse, rat, lynx, monkey, otter, and bat.  To which one or more of these polypeptides are the claims directed?
        3 In addition, Applicant is reminded that a proper dependent claim must further limit each and every embodiment of a preceding claim.  If according to the preceding claim the organ is the lung, and not the intestine, claim 125 is not a proper dependent claim because the lung and the intestine are different organs.  Therefore, as indicated above, claim 126 is also rejected under 35 U.S.C. 112(d). 
        4 See M.P.E.P. § 2172 (II).
        5 Koistinen et al. describes a study that suggests that when compared each of 9-cis-retinoic acid, all-trans-retinoic acid and 13-cis-retinoic acid have different (non-equivalent) effects upon cell growth; see entire document (e.g., the abstract).
        
        6 Additional support for the position taken herein is found in the teachings of Maeda et al. (Intern. Med. 1996 Mar; 35 (3): 180-4), which discloses the finding that 13-cis-retinoic acid induces the apoptosis of PBMCs isolated from adult T cell leukemia patients (see entire document; e.g., the abstract).  Because the PBMCs comprise leukemic T cells and because the treatment of these cells with this particular compound drove the cells to undergo apoptosis it is suggested that the compound may be used to treat the disease, but if the compound drives T cells to undergo apoptosis will it drive the activation of T cells when it is used in the course of practicing the method according to the claims?  Perhaps so but it cannot be presumed that 13-cis-retinoic acid will be effectively used just because ATRA was found effective to drive the differentiation and/or expansion of a population of PBMCs (comprising T cells) to yield activated T cells.    
        
        7 Here Applicant is reminded that the Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).  
        8 A “mere wish or plan” for obtaining the claimed invention is not adequate written description. See Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997); and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).
        
        9 See the definition of the term “retinoic acid” at page 16 of the specification.
        
        10 See Example 1 beginning at page 40 of the specification.
        11 Support for this position is found, e.g., in the teachings of Conrad et al. (Cytometry A. 2007 Nov; 71 (11): 925-33), which discloses that antibodies that bind to CD3 do not bind to the orthologs thereof in each and every other animal; see entire document (e.g., the abstract).
        12 See, e.g., Peng et al. (Proc. Natl. Acad. Sci. USA. 2004 Mar 30; 101 (13): 4572-7); see entire document (e.g., the abstract).
        
        13 In further support of this position it is noted that Smith et al. (Immunity. 2018 Feb 20; 48 (2): 299-312) teaches IL-10 directly inhibits CD8+ T cell function and increases the antigenic threshold required for T cell activation; see entire document (e.g., the abstract).
        14 As an example, while one may conceive of a perpetual motion device or cold fusion, none have been reduced to practice (i.e., none have been invented).  Both are hypothetical at best.